DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christange (US 10,763,827).
	In re claim 1, Christange, in annotated Fig. 3 and corresponding text, teaches a three-way switch array structure, comprising: 
N first connectors C1;
M second connectors C2;
NxM third connectors C3; and 
NxM three-way switches 350 ([0027]), each three-way switch 350 has a first terminal T1, a second terminal T2, a third terminal T3, a first switch SW1, and a second switch SW2, wherein each of the first terminals T1 is disposed on one of the N first connectors C1, each of the second terminals T2 is disposed on one of the M second connectors C2, each ff the third terminals T3 is disposed on one of the NxM third connectors C3, and the first switch SW1 is disposed between the first terminal T1 and the third terminal T3, the second switch SW2 is disposed between the second terminal T2 and the third terminal T3, where N and M are positive integers greater than or equal to 1.


    PNG
    media_image1.png
    518
    762
    media_image1.png
    Greyscale

	In re claim 4, Christange, in annotated Fig. 3 and corresponding text, teaches NxM third switches SW3, respectively disposed on the NxM third connectors C3.
	In re claim 5, Christange, in annotated Fig. 3 and corresponding text, teaches applied to an electronic component configuration carrier (e.g. a microstrip transmission line TL) to construct an electronic circuit 310 (e.g. high-pass filter circuit, abstract and Fig. 1) with a three-dimensional layout.

Allowable Subject Matter
Claims 6-20 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,763,827.  The improvement comprises: (a) further comprising N terminal switches, respectively disposed on the N first connectors (claim 2); (b) further comprising M terminal switches, respectively disposed on the M second connectors (claim 3); and (c) a first memory cell and a second memory cell, first memory cell is disposed between the first terminal and the third terminal, and the second memory cell is disposed between the second terminal and the third terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 26, 2022



/HSIEN MING LEE/